Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
While applicant has amended the independent claim 1 to recite limitations similar to allowed claim 11; the claim does not recite all of the subject matter of claim 11 such that the amended claims are equivalent and thus non-obvious and novel. Namely claim 1 does not recite language which relates the position and angle of the impact to the moving of the crush device. 	In short claim 1 lacks the “the controller being further configured to selectively signal the actuator to cause the crush structure to move relative to the vehicle structure in direction and angle related to the determined location and angle of impact.” of claim 11. The prior art cited teaches separately (I) a actuated crush structure in a wheel well and (II) crush structures (not in wheel wells) which move based on the location/angle of impact. As such it is both the wheel well location and moving of the structure based on the location/angle which renders the invention of claim 11 novel/non-obvious. Removing either these elements results in the prior art teachings the claims. Currently claim 1/20 only require the wheel well location. While impact angle/position are detected/determined by the controller, and the controller “selectively” actuates the crush structure the claim language doesn’t require that this selective actuation is based on the angle/position of impact. However while the independent claims still stand rejected dependent claims 6, 8, and 10 which recite moving based on angle or position of impact are now objected, but contain allowable, as now they require both the wheel well location (from newly added to independent claims) and the actuations based on position/angle of impact. Similarly claims 2/3 while previously rejected are now potentially allowable as while the prior art separately teaches wheel well implemented crush structures, and crush structures which have the pivot/actuators; as claimed no prior art teaches of crush structures in the wheel well which have those pivot/actuators.
Allowable Subject Matter
Claims 11-13, 15, 17-19 and 20 are allowed.
Claims 2, and 3, 6, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Dependent claims 6, 8, and 10 which recite moving based on angle or position of impact are now objected, but contain allowable, as now they require both the wheel well location (from newly added to independent claims) and the actuations based on position/angle of impact.
	Claim 2 and 3 are now potentially allowable as the amendment to require the wheel well location makes the actuators on both end of the structure and the pivot and actuator on opposite ends novel/non-obvious as the crush structure within the wheel wells taught in the prior art do not have these parts/would not be easily modified/have a motivation to add such parts as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10011930 A1,  “Impact Kinetic Energy Absorption Device For Vehicle Has Deformation Body In Form Of Active Crash Element”, Brodt et al in view of US 20170334383 A1, “DISPLACEABLE STEERING WHEEL SAFETY SYSTEMS AND RELATED METHODS”
	Regarding Claim 1, Brodt et al teaches “An active impact control system comprising: at least one actuator couplable to a crush structure of a vehicle and couplable to a portion of a structure of a vehicle, wherein the crush structure is located in a wheel clearance zone formed in a chassis of the vehicle and configured to accommodate at least one wheel, wherein the crush structure is configured to absorb mechanical energy during an impact with an object; “(With the device according to the invention on motor vehicles for absorbing kinetic energy in the event of a vehicle impact, comprising at least one plastically deformable deformation body, which is installed in the body structure in the area of the wheel housing, and in which the deformation body is designed as an active crash element, upon detection In the event of a vehicle impact, the active crash element can be moved from a resting position out of the wheel housing in the direction of the wheel into a deformation position, thus eliminating the distance between the wheel and the body structure.); ” at least one sensor configured to sense the impact with [[an]] the object;”([0044] “The vehicle electronics used to activate the crash element 1 can, for example, already be present in the vehicle. In addition, a distance measurement that is already present in the vehicle, such as a radar measurement or other sensors, can also be used as an impact monitoring device in the vehicle, so that no further monitoring devices are necessary in the vehicle.) and “the controller being further configured to selectively signal the actuator to cause the crush structure to move relative to the vehicle structure.” ([0046-0047] The active crash element 1 can also be activated in any other conceivable way. This does not necessarily have to be a pneumatic activation, which is shown as an example in FIG 4 shows a further preferred embodiment of the device according to the invention with a hydraulic drive.)
	Brodt however fails to explicitly disclose that the radar is detecting both the angle and position of the impact/object causing the impact. Instead only teaching distance.
	Paxton et al teaches a vehicle crash determination device which also includes the detection/determining of impact position and angle. Paxton et al teaches ([0048] “FIG. 1 depicts a vehicle 100 comprising a first sensor 110 and a second sensor 120. Sensors 110 and 120 may be configured to detect and/or predict various characteristics of a vehicle impact event, such as the direction of the impact angle relative to, for example, the airbag cushion or some other fixed point on the vehicle 100. Sensors 110 and 120 may comprise, for example, accelerometers or other suitable sensors, such as pressure sensors, sound sensors, vibration sensors, and the like. In some embodiments, first sensor 110 may comprise a first sensing axis and second sensor 120 may comprise a second sensing axis offset from the first sensing axis. In some such embodiments, the first sensing axis may be offset from the second sensing axis by ninety degrees, or at least about ninety degrees.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Brodt et al to include the position and angle of impact detection as taught in Paxton. One of ordinary skill in the art would be motivated to add this detection to Brodt et al as these two pieces of information have an affect on the severity of the crash/how the safety devices should function. Thus adding this detection would improve the safety/functioning of the system. This teaching/motivation is disclosed in Paxton ([0061] “FIG. 3 depicts vehicle 100 upon undergoing another oblique impact event F2 in which the lateral component of the impact is directed in the opposite direction relative to that depicted in FIG. 2. Thus, impact event F2 has a lateral component that is directed to the right. As also shown in this figure, the impact event F2 has an impact angle of e degrees relative to a head-on impact. Because the lateral component of impact event F2 is directed to the right, actuator 140 has repositioned steering wheel 130 laterally to the left by a distance “D.” In addition, steering wheel 130 has been tilted in a direction opposite from the lateral movement distance. Thus, steering wheel 130 has been laterally moved to the left and tilted to the right by an angle φ. Again, this position may be better suited to allow for airbag cushion 138 to prevent injury to an occupant positioned in front of airbag cushion 138 during the impact event F2.”) The resulting modified Brodt would teach all aspects of claim 1.
	Regarding Claim 4, modified Brodt teaches “The system of claim 1, wherein the at least one sensor includes at least one sensor chosen from a LIDAR sensor, a RADAR sensor, an ultrasonic sensor, an infrared sensor, a radiofrequency sensor, and a camera sensor.”( [0044] “The vehicle electronics used to activate the crash element 1 can, for example, already be present in the vehicle. In addition, a distance measurement that is already present in the vehicle, such as a radar measurement or other sensors, can also be used as an impact monitoring device in the vehicle, so that no further monitoring devices are necessary in the vehicle) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661